McCay, Judge.
1. "We see no good objection to the final judgment complained of. All the issues save those expressly excepted in the judgment, had either been passed upon by a jury or by the judge, by consent, without a jury. A final decree had been taken by consent, the road sold, and the fund in court. The mere division of the money according to the judgments was a ministerial duty. It consisted simply in calculations, additions, etc., and inspection of papers and amounts. The statute requires the court, the judge, to sign the final decrees or judgments in equity. They are the judgments of the court on the findings of the jury, or other agreed tribunals, and in this case the judge has only performed that act and enter*133ed a judgment in accordance with the previous consent decree. It has ever been the practice in chancery proceedings to pay out money as fast as it can be done. It is contrary to public policy to keep it on hand whenever it can be paid out with safety to the claimants. In this case a full reserve was kept back to pay-any parties before the court whose rights were yet unsettled. We think ¿Hews & Company’s rights fully protected as far as they in fact exist. The claim to put in these coupons prior to the other bonds we think preposterous. Our statute applying judgments first to interest is simply a rule for the application of payments, and has nothing to do with the case of one holding a bond and the other a coupon upon it. They both stand on the same footing. As to the objection that this fund ought to be kept in hand until other claimants come-in, we are not disposed to interfere. It was a matter for the judge to determine in his discretion. A creditors’ bill is a quasi proceeding in rem. Reasonable time ought to be afforded. In a matter so public as this, the insolvency of a railroad company, involving as this did issues of great notoriety and importance, as proclamations, by the governor and investigating committees by the legislature, we think plenty of time was given.
2. A recital is a decree put upon the records, is a record, and imports verity. It is of higher dignity even than a writing, and .we are clear that any such recital binds the parties. It is conclusively presumed that the court had whatever evidence of consent the law requires, and it can only be attacked as any other judgment.
Judgment affirmed.